DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2020, 4/5/2021, 7/9/2021 and 9/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-8 are directed to a medium, which is an apparatus.  Claims 9-15 are directed to a system, which is a machine.  Claims 16-20 are directed to a method, which is a process.  Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of pricing products:
installing a plurality of pricing methods at a pricing service, each pricing method of the plurality of pricing methods including a set of pricing functions; 
receiving, at the pricing service, a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items; and 
performing a price calculation for the sales transaction, including: 
resolving selected pricing method for each sales item of the one or more sales items from the plurality of pricing methods, 
calling, via at least one of the one or more extension points, an external functional module to interact with the operational flow of the pricing service, 
providing, with the pricing service, the aggregated results to the source entity.
The recited limitations above set forth steps to price a product or set of products. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as processors, a pluggable architecture, etc.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, transmitting, generating and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-10 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the system for facilitating shopping through a game. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-10 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claims 9 (system) and 16 (method), the claims recite substantially similar limitations as set forth in claim 1. As such, claims 9 and 16 and their dependent claims 10-15 and 17-20 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (U.S. Pre-Grant Publication No. 2004/0267674 A1), hereinafter “Feng”.

Regarding claim 1, Feng teaches one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising:
installing a plurality of pricing methods at a pricing service, the pricing service including a pluggable architecture to accept the plurality of pricing methods, each pricing method of the plurality of pricing methods including a set of pricing functions, and the pricing service further including one or more extension points comprising programmatic hooks within an operational flow of the pricing service to provide optional interfaces to functional modules external to the pricing service (para [0017], pricing management application for creating at least one pricing model...application program interface for enabling third-party applications of varying platforms to communicate with the pricing server component); 
receiving, at the pricing service, a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items (para [0018], pricing requests are received from a business-to-business server having data-network-access to the application suite); and 
performing a price calculation for the sales transaction (para [0020], automated pricing system for calculating pricing for items and item orders), including: 
resolving selected pricing method for each sales item of the one or more sales items from the plurality of pricing methods (para [0020], (b) identifying an item pricing sequence comprising pricing factors used in calculating; (c) accessing the rules for the first listed factor in the sequence having associated rules; (d) sorting the rules based on constraint matching to parameters in the request; (e) eliminating those rules that do not match the request parameters; (f) applying the value of the remaining rule that most closely matches the request parameters to the factor), 
calling, via at least one of the one or more extension points, an external functional module to interact with the operational flow of the pricing service (para [0019], third-party applications use the at least one API for translating platform dependent markup languages to enable cross communication between a client platform and the platform hosting the software application), 
providing, with the pricing service, the aggregated results to the source entity (para [0046], calculate the correct pricing results according to implemented rule and send a response containing requested pricing information back to the requester entity).  

Regarding claim 2, Feng teaches the above mediums of claim 1.  Feng also teaches wherein the plurality of pricing methods includes:
one or more standard pricing methods for use by multiple clients of a host service platform (para [0020], data repository accessible to the server node for storing at least one pricing data model; para [0059], Model 200 can, in one embodiment, be configured as a generic but extensible pricing model wherein each request causes the system to build a version of the model that fits the parameters of the request); and 
one or more custom pricing methods for the first client that are to be used by the pricing service for operational flows associated with the first client (para [0020], data repository accessible to the server node for storing at least one pricing data model and rules for manipulating the model; para [0059], Model 200 can, in one embodiment, be configured as a generic but extensible pricing model wherein each request causes the system to build a version of the model that fits the parameters of the request).

Regarding claim 3, Feng teaches the above mediums of claim 2.  Feng also teaches wherein each pricing function of a set of pricing functions of a pricing method defines a single process within the pricing method (para [0020], method for price calculation comprises a variety of defined steps).

Regarding claim 4, Feng teaches the above mediums of claim 3.  Feng also teaches wherein each pricing function is defined in code (para [0020], method for price calculation comprises a variety of defined steps).

Regarding claim 5, Feng teaches the above mediums of claim 4.  Feng also teaches wherein the pricing functions of the one or more standard pricing methods are coded in a first format and the pricing functions of the one or more custom pricing functions are coded in a second format (para [0020], data repository accessible to the server node for storing at least one pricing data model and rules for manipulating the model; para [0059], Model 200 can, in one embodiment, be configured as a generic but extensible pricing model wherein each request causes the system to build a version of the model that fits the parameters of the request).

Regarding claim 6, Feng teaches the above mediums of claim 1.  Feng also teaches wherein the external module comprises at least one functional module residing on a host service platform for the pricing service, and at least one functional module that is external to the host service platform (para [0017], pricing list generator for generating line item pricing lists, and at least one application program interface for enabling third-party applications of varying platforms to communicate with the pricing server component).

Regarding claim 7, Feng teaches the above mediums of claim 6.  Feng also teaches wherein the instructions further include instructions for applying one or more guardrails to limit operation of the one or more extensions (para [0072], A user may associate one or more attributes to specific customers, specific channels, or to specific products. Because attributes are “object properties” they, of course are not assignable to object groupings (categories).).

Regarding claim 8, Feng teaches the above mediums of claim 1.  Feng also teaches wherein the instructions further include instructions for reporting the aggregated pricing to the first client (para [0046], calculate the correct pricing results according to implemented rule and send a response containing requested pricing information back to the requester entity).


Regarding claims 9-11 and 14-20, claims 9-11 and 14-20 recite similar subject matter as claims 1-8.  Therefore claims 9-11 and 14-20 are rejected for at least similar rationale as set forth above.

Regarding claim 12, Feng teaches the above system of claim 10.  Feng also teaches wherein the pricing engine does not have knowledge of pricing algorithms for the plurality of pricing methods (para [0068], engine 402 accesses rules base 403 for a request being processed and considers only those rules found that apply to the pricing factors of a pricing sequence and that match parameters present in the request).

Regarding claim 13, Feng teaches the above system of claim 10.  Feng also teaches wherein an extension point of the one or more extension points may include multiple extensions (para [0017], pricing list generator for generating line item pricing lists, and at least one application program interface for enabling third-party applications of varying platforms to communicate with the pricing server component).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684